Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,575,964. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the above patent. Specifically claims 1 and 22 of the application recite the same inventive inter-body fusion device and method of using same as is claimed in claims 1 and 22 of the patent. All the claims, in both the patent and the application call for a first plate…..second plate….first plate overlies the second plate…such that…longitudinal axes form a device angle…an insert comprising first member….second member…the insert positioned between first and second plates…movement of the first member and second member longitudinally with respect to the first and second plates increases a distance between the trailing and leading edges of the first and second plates and wherein the first and second members operate independently, enabling a user to selectively alter both the distance between the first and the second plates and the device angle.
The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims of the application merely recite an obvious variant of claims of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jimenez et al (8,940,049).
With respect to claim 1, Jimenez discloses an inter-body fusion device for use in surgery comprising a first plate (108a) having a leading edge (104) a trailing edge (edge near 106), an upper bone contact surface (107) an opposed first plate inner surface (oppose of 107), and a first plate longitudinal axis, as best seen in FIG.2; a second plate (108b) having a leading edge (104) a trailing edge (edge near 106), a lower bine contact surface (107), an opposed second plate inner surface (opposed of 107) and second plate longitudinal axis, as best seen in FIG.2; wherein the first plate, wherein the first plate substantially overlies the second plate and is positioned such that the first plate longitudinal axis and the second plate longitudinal axis form a device angle , as best seen in FIG.2; and an insert (all components shown between plates 108, as best seen in FIG.7) comprising a first member (arm assembly 110c, which includes upper/lower arms 112, is connected to block 122c by pins 114, as best seen in FIG.1B,2, and as set forth in column 5, lines 13-24) having a leading edge (portion of first member farthest from 106, FIG.1B), a trailing edge (portion of first member closest to 106, FIG.1B), an upper plate contact surface (upper arm 112) and an opposed lower plate contact surface (lower arm 112), and a second member (arm assembly 110a, which includes upper/lower arms 112, is connected to block 122a by pins 114, as best seen in FIGS.1B, 2, and as set forth in column 5, lines 13-24) (portion of first member farthest from 106, FIG.1B), a trailing edge (portion of first member closest to 1067, FIG.1B), am upper plate contact surface (upper arm 112) and an opposed lower plate contact surface (lower arm 112), the insert positioned substantially there between the first plate and the second plate, as best seen in FIGS.1B, 7., wherein movement of the first member longitudinally with respect to the first and second 
With respect to claim 2, Jimenez discloses wherein the device angle is substantially0 degrees such that the first plate and the second plate are substantially parallel to each other, best seen in FIGS.10A, 10B, and as set forth in column 4, lines 36-40.
With respect to claim 3, Jimenez discloses wherein the device angle is an acute angle between 1 degree and about 45 degrees, as best seen in FIG.9A.
With respect to claim 15, Jimenez discloses wherein the first member is spaced from the second member, as best seen in FIG.1C.
With respect to claim 16, Jimenez discloses wherein portions (upper/lower 112) of the first member (arm assembly 110c, which includes upper/lower arms 112, is connected to block 122c by pins 114, as best seen in FIGS.1b, 2 and as set forth in column 5, lines 13-24) are positioned and configured to act on portions of the leading edge of the first plate (108a) and portions of the leading edge of the second plate (108b) to facilitate expanding portions of the inter-body fusion device  by selectively separating portions of the leading edges of the first and second plates, as best seen in FIGS.9A, 9B.
With respect to claim 17 ,Jimenez discloses wherein portions (112) of the second member (arm assembly 110a, which includes upper/lower arms 112, is connected to block 122a by pins 114) are positioned and configured to act on portions of the trailing edge of the first plate and portions of the trailing edge of the second plate to facilitate expanding portions of the inter-body fusion device by 
With respect to claim 18, Jimenez discloses wherein the trailing edge of the first member  (122c) defines a first bore (126) configured to engage a threaded shaft, as best seen in FIG.7, and as set forth in column 6, lines 3-7, 33-39, wherein rotation of the threaded shaft in a first direction moves the first member proximally and rotation of the threaded shaft in a second direction moves the first member distally, as set forth in column 8, lines 54-64.
With respect to claim 19, Jimenez discloses wherein the second member (122a) defines a second bore (126) that extends longitudinally through the second member, the second member configured to engage a second threaded shaft, as best seen in FIG.7, column 6, lines 3-7, 33-39; wherein rotation of the second threaded shaft in a first direction moves the second member proximally and rotation of the second threaded shaft in a second direction moves the second member distally, as set forth in column 8, lines 54-64.
With respect to claim 20, Jimenez discloses wherein a distal end of the second threaded shaft defines a feature (138) to engage an actuation device can rotate the second threaded shaft, as best seen in FIG.7, and as set forth in column 6, lines 33-39.
With respect to method claim 22, the method steps, as set forth, would have been inherently carried out in the operation of the device, as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (8,940,049).
With respect to claims 4-5, it is noted that Jimenez did not specifically teach wherein the device angle is an acute angle between about 5 degrees to about 30 degrees, as claimed by applicant. However, Jimenez teaches wherein the device angle is an acute angle, as best seen in FIG.9A.Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the angle would have been as claimed through adjustment of the first and second members in other to optimize the device angle for placement between adjacent vertebral bodies to maintain the normal curvature present prior to implantation. 
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (8,940,049) in view of Greenhalgh et al. (2010/0292796).
It is noted that Jimenez discloses all the limitations, except for the plates comprise a pair of longitudinal sidewalls extending therefrom and wherein one of the pair of longitudinal sidewalls is positioned within the other of the longitudinal sidewalls, as claimed by applicant. However, Greenhalgh teaches the first plate (10) comprises a pair of longitudinal sidewalls extending from a portion from a portion of the first plate inner surface, as best seen in FIG.1a, and the second plate (6) comprises a pair of longitudinal sidewalls (16, as best seen in FIG.1a) extending from a portion of the second plate inner surface, and where one of the pair of longitudinal sidewalls is positioned within the other pair of longitudinal sidewalls.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jimenez, as taught by Greenhalgh, to provide stability to the device.
Jimenez teaches that the sidewalls includes inclined slots (34, 36), each having leading and trailing edges, the leading edge being closer to the leading of the plates. Jimenez further teaches that .
Allowable Subject Matter
Claims 10-14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,839,528		12-2017		Weiman et al.
9,937,053		4-2018			Melkent et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        January 12, 2022